ACCEPTED
                                                                                     03-14-00371-CR
                                                                                            3785308
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                1/15/2015 2:58:58 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                     IN THE COURT OF APPEALS
                     THIRD DISTRICT OF TEXAS
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                           1/15/2015 2:58:58 PM
JIM JACK THOMPSON III                 §                      JEFFREY D. KYLE
                                                                   Clerk
v.                                    §           NUMBER 03-14-00371-CR
THE STATE OF TEXAS                    §




     MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF


     Pursuant to Rules 38.6(d) and 10.5(b), Texas Rules of
Appellate Procedure, Appellant respectfully moves for an
extension of time to file appellant’s brief herein, and in
support of said motion would show the following:


                                  I.


     The original deadline for the filing of appellant’s
brief is JANUARY 15, 2015.


                                  II.


     Appellant’s     seeks   a   60    days   extension        of   time   for
filing appellant’s brief, i.e. to MARCH 16, 2015.


                                 III.


     No   previous   extension        of   time    to   file    appellant’s
brief has been sought or granted.
                             IV.


    The facts relied upon to reasonably explain the need
for an extension are as follows:




         1. On December 4, 2014, counsel for appellant
            was notified that the original dearline
            for filing appellant;s brief is January
            15, 2015.
            .
         2. Since December 4, 2014, rhe Christmas and
            New Year holiday season has occurred.

         3. The appellate record in thia case is
            voluminous and complicated. The Reporter’s
            record consists of 13 volumes. At leasr
            124 exhibits were admitted at trial. The
            Cllerk’s Record consists of 176 pages.

         4. Since December 4, 2014, counsel for
            appellant    has   had    numerous   court
            appearances in District Courts and County
            Courts at Law in Williamson County, Travis
            County, and Burnet County, including a 4
            days jury trial from December 8, 2014 to
            December 11, 2014, a       contested bond
            hearing in a felony case, several trial
            settings in cases which did not actually
            go to trial but required counsel to spend
            time preparing for trial.

         5. Counsel has also spent time on and appeal
            in a civil case in which the bries is due
            Febtruary 17, 2015.


    WHEREFORE,   appellant   prays   that   this   Motion   For
Extension of Time to File Appellant’s Brief be granted and
that the deadline for filing appellant’s brief be extended
to MARCH 16, 2015.
                                  RESPECTFULLY SUBMITTED

                                  /s/ Ray Bass
                                  ________________________
                                  RAY BASS, ATTORNEY
                                  SBN 01884000

                                  120 WEST 8TH STREET
                                  GEORGETOWN, TEXAS 78626
                                  TEL. 512-863-8788
                                  FAX 512-869-5090
                                  ATTORNEY FOR APPELLANT



                  CERTIFICATE OF SERVICE

     A copy of the foregoing Motion For Extension Of Time
To File Appellant’s Brief was served on JANUARY 14, 2015,
in compliance with Rule 9.5, Texas Rules of Appellate
Procedure and in compliance with Third Court of Appeals
Local Rule 3(c), on MR. JOHN PREZAS, ASSISTANT DISTRICT
ATTORNEY, WILLIAMSON COUNTY, TEXAS, 405 Martin Luther King,
Box 1, Georgetown, Texas 78626.


                                       /s/ Ray Bass
                                       ___________________
                                       RAY BASS



                 CERTIFICATE OF CONFERENCE

     On January 14 2015, the below signed attorney for
appellant conference with Mr. John Prezas, Assistant
Ditrict Attorney for Williamson County, Appellate Attorney,
regarding this Motion For Extention Of Time to File
Appellant’s Brief. Mr. Prezas authorized counsel for
appellant to represent to the Court the the State of Texas
has no objection to the Court granting the motion.



                                       /s/ Ray Bass
                                       ___________________
                                       RAY BASS
                     IN THE COURT OF APPEALS
                     THIRD DISTRICT OF TEXAS




JIM JACK THOMPSON III           §
v.                              §       NUMBER 03-14-00371-CR
THE STATE OF TEXAS              §

     ORDER ON APPELLANT’S MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT’S BRIEF


     On this ____ day of ____________________, 2015, came
on to be considered the Motion For Extension Of Time To
File Appellant’s Brief; and the court, having considered
said motion, finds that it should be and is hereby GRANTED.

     It is, therefore, ordered that Appellant shall have
until MARCH 16, 2015, to file appellant’s brief herein.


                           __________________________________
                           Justice, Third Court Of Appeals